Case 4:19-cv-00037-DC-DF Document 29-1 Filed 05/03/21 Page 1 of 5




                 EXHIBIT 1
       Case 4:19-cv-00037-DC-DF Document 29-1 Filed 05/03/21 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                PECOS DIVISION

 MARY CATHERINE “KATIE”                          §
 SANCHEZ,                                        §
       Plaintiff,                                §
                                                 §
 v.                                              §       NO. 4:19-CV-00037
                                                 §
 PRESIDIO COUNTY, TEXAS and                      §
 FRANCES GARCIA in her individual                §
 capacity,                                       §
          Defendants                             §


                  DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS

       Defendants Presidio County, Texas and Frances Garcia (collectively, “Defendants”)

submit the following Proposed Voir Dire Questions for trial of this matter. Defendants reserve the

right to supplement these voir dire questions upon review of Plaintiff’s pretrial submissions.

                                                 Respectfully submitted,

                                                 JACKSON WALKER L.L.P.
                                                 136 W. Twohig Ave., Suite B
                                                 San Angelo, Texas 76903
                                                 (325) 481-2560
                                                 (325) 481-2585 - Facsimile


                                                 By: /s/ Jon Mark Hogg
                                                    Jon Mark Hogg
                                                    State Bar No. 00784286
                                                    jmhogg@jw.com
                                                    Amanda N. Crouch
                                                    State Bar No. 24077401
                                                    acrouch@jw.com

                                                     ATTORNEYS FOR DEFENDANTS
       Case 4:19-cv-00037-DC-DF Document 29-1 Filed 05/03/21 Page 3 of 5




                                   CERTIFICATE OF SERVICE

        This is to certify that on the 3rd day of May, 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notice of such filing to all attorneys
of record on file.


                                                    /s/ Jon Mark Hogg
                                                    Jon Mark Hogg




DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS – PAGE 2
       Case 4:19-cv-00037-DC-DF Document 29-1 Filed 05/03/21 Page 4 of 5




                                     VOIR DIRE QUESTIONS

1.      Has anyone on the panel, or any members of your immediate family, ever been a plaintiff
        in a lawsuit? If so, please state the nature and circumstances surrounding the situation.

2.      Has anyone on the panel, or any members of your immediate family, ever been a defendant
        in a lawsuit? If so, please state the nature and circumstances surrounding the situation.

3.      Do any of you know Ms. Mary Katherine “Katie” Sanchez or her attorney?

4.      Is anyone on the panel employed by Presidio County, Texas?

5.      Have you or any members of your family ever been employed by Presidio County, Texas?

6.      Do you know any person who is or has been employed Presidio County, Texas? If yes,
        who do you know?

7.      Has anyone on the panel, or any members of your immediate family, ever had a dispute
        with Presidio County, Texas? If so, please explain.

8.      Do you or any member of your family have any reason to complain about Presidio County,
        Texas?

9.      Is anyone on the panel familiar with the incident that this case is based on?

10.     If the Plaintiff fails to prove her case according to the Court’s instruction, would you have
        any difficulty turning her away with nothing, even though she was terminated? If so, please
        explain.

11.     Have you or any member of your immediate family ever had any legal training or legal
        education of any type?

12.     Have you or any member of your family ever been a party to a lawsuit?

        a.      If so, what was the nature of the lawsuit?
        b.      Were you or your family member or a close friend a plaintiff in that lawsuit?
        c.      Was a local government a party defendant in that lawsuit?
        d.      Do you feel that experience would make it difficult to be fair and impartial or make
                it difficult for you to decide this case on the facts and the law as the Court instructs
                you? If so, please explain.
13.     Has any member of the jury panel, or a member of your immediate family, or a close
        personal acquaintance filed any work related grievance against a present or previous
        employer? (For affirmative response please ask for details such as when the claim was
        made, by whom, the nature of the claim, against whom the claim was made, the ultimate
        disposition of the claim). If so:


DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS – PAGE 3
       Case 4:19-cv-00037-DC-DF Document 29-1 Filed 05/03/21 Page 5 of 5




        a.      Do you feel that as a result of your having filed such grievance against a present or
                previous employer that you would be predisposed or more inclined to more
                favorably view the Plaintiff’s case and the evidence presented by her or her
                attorneys? If so, would the fact that you have previously filed a grievance prevent
                you from rendering a fair and impartial decision based upon all the evidence
                presented in the case?
14.     In this case, Plaintiff claims her job as former Director of the Presidio County Office of
        Management and Budget was eliminated as retaliation for her decision to run for County
        Treasurer against Defendant Frances Garcia. Does anyone feel that because of the nature
        of Plaintiff’s claim, or any other reason, you would have any difficulty in rendering a fair
        and impartial verdict in this case? If so, please explain.

15.     Does anyone on the jury panel have any feelings about the judicial system, judges, lawyers,
        or the appropriateness of the trial of disputes by means of a lawsuit that would affect your
        acting as a fair and impartial juror in this case? If so, please explain the nature of your
        feelings.

16.     Does anyone on the panel have any feelings or opinions about Presidio County, Texas that
        would affect your acting as a fair and impartial juror in this case? If so, please explain.

17.     The following persons may be called to testify in this case:

                Mary Catherine “Katie” Sanchez

                Frances Garcia

                Loretto Vasquez

                Virgie Pallarez

                Honorable Presidio County Judge Cinderela Guevara

                Brenda Bentley

                Elry Aranda

                Jose Cabezuela

        Do you know any of these persons? If yes, who and how do you know them?




DEFENDANTS’ PROPOSED VOIR DIRE QUESTIONS – PAGE 4
